 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:08-CR-322-JAD-GWF
 4
                   Plaintiff,                         ORDER
 5
            v.                                             ECF No. 111
 6
     CHARLES KING,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, April 1, 2020 at 11:00 a.m., be vacated and continued to May 26, 2020, at the

12   hour of 9:30 a.m.

13          DATED this 27th day of March, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
